Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ying Chen on 2/9/21.

The claim has been amended as follows: 
In Claim 5, DELETE “device of claim 4” and INSERT - - device of claim 1 - -.
Examiner’s reasons for allowance
Claims 1-2, 5 and 13 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance: 
    	For Claim 1 the closest prior art of record Kato (JP 2011071404) teaches a wavelength conversion device, comprising: a phosphor layer which includes a phosphor powder, a diffuse reflection layer, a high thermal conductivity substrate, which is selected from: an aluminum nitride substrate, a silicon nitride substrate, a silicon carbide substrate, a boron nitride substrate, and a beryllium oxide substrate; wherein the phosphor layer; the diffuse reflection layer and the high thermal conductivity substrate are stacked sequentially and affixed to each other whereas 

However neither Kato nor Schneider teach the limitations of “the diffuse reflection layer further includes a first glass material for adhering the white scattering particles, and wherein the phosphor layer further includes a second glass material for adhering the phosphor powder, wherein the first glass material and the second glass  material are the same high melting point glass  material”.  The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims   2, 5 and 13 are allowable because of their dependency status from claim 1.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 					Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875